Motion by appellant for reargument of his appeal from a judgment of conviction of the former County Court, Queens County, rendered February 23, 1961 upon the verdict of a jury. Motion granted; upon reargument, we adhere to our original decision, dated November 5, 1962 (17 A D 2d 955), affirming the judgment. We have re-examined the record and are of the opinion that, without regard to the appellant’s failure to take appropriate exceptions in the court below, the verdict was not against the weight of the evidence, or contrary to the interests of justice, and that in no event would we grant a new trial under section 527 of the Code of Criminal Procedure. Beldock, P. J., Kleinfeld, Christ', Hill and Hopkins, JJ., concur.